Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered November 18, 1983, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The issues raised by the defendant concerning the vacatur of his plea have not been preserved for review as a matter of law (see, People v Pellegrino, 60 NY2d 636; People v Ifill, 108 AD2d 202), and we decline to address them in the interest of justice.
Furthermore, under the circumstances, we do not find that the sentence imposed was excessive. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.